DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment filed October 25, 2021.  Claims 1-21 are pending in this case.  Claims 1, 8, and 13-15 are currently amended.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 18, 2021, and October 25, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
Applicant’s arguments, see REMARKS, filed October 25, 2021, with respect to the Objection to claim 15, as currently amended, have been fully considered and are persuasive.  The Objection to claim 15, as currently amended, has been withdrawn. 
Applicant’s arguments, see REMARKS, filed October 25, 2021, with respect to the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, of claims 8-21, as currently amended, have been fully considered and are persuasive.  The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, of claims 8-21, as currently amended, have been withdrawn. 
Applicant's further arguments filed October 25, 2021, have been fully considered but they are not persuasive. 
Applicant argues, regarding claims 1-21, as currently amended, that the claims recite statutory subject matter.
Examiner respectfully disagrees.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element(s) of using computers and memory devices to perform the steps amounts to no more than using a computer or processor does not provide an improvement to the functioning of a computer because it only involves using a computer as a tool to perform a mathematical calculation.
Applicant’s arguments with respect to claim(s) 1, 8, and 15, as currently amended, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 15-21 are directed to a server or system, claims 1-7 are directed toward a method, and claims 8-14 are directed toward a non-transient computer-readable medium. Therefore, the claims fall within the four statutory categories of invention. 
The claims are directed to verifying information about a user in order to carry out a transaction.
Specifically, the claims recite receiving a transaction package including access limitations for items from a trusted entity, providing a transaction package identifier to the trusted entity, storing the transaction package, receiving a request from the trusted entity, sending the response based on the package identifier to the trusted entity. This would fall within the certain methods of organizing human activity grouping of abstract ideas because it involves a commercial or legal interaction, which is an abstract idea.    The claims are grouped within the certain methods of organizing human activity Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because they involve authorizing a transaction for value, which is a commercial or legal interaction.
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as processor, storage, and communication platform, merely implement the abstract idea. Specifically, computers and memory devices perform the steps or functions of recite receiving a transaction package including access limitations for items from a trusted entity, providing a transaction package identifier to the trusted entity, storing the transaction package, receiving a request from the trusted entity, sending the response based on the package identifier to the trusted entity. The use of computers and memory devices as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using computers and memory devices to perform the steps amounts to no more than using a computer or processor does not provide an improvement to the functioning of a computer because it only involves using a computer as a tool to perform a mathematical calculation. As discussed above, taking the claim elements separately, the processor, storage and communications platform perform the steps or functions of receiving a transaction package including access limitations for items from a trusted entity, providing a transaction package identifier to the trusted entity, storing the transaction package, receiving a request from the trusted entity, sending the response based on the package identifier to the trusted entity. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transferring assets based on carrying out a contract.
Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)).  Therefore, the claim is not patent eligible.
Dependent claims, 2-7, 8-14, and 16-21 further describe the abstract idea of verifying information about a user to carry out a transaction. The dependent claims do not include additional 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8, and 15 -
Claims 1, 8, and 15 recite the language "the cloaked identifier that cloaks . . . owner" in the second limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7, 9-14 and 16-21 are similarly rejected as each depends from claim 1, 8, or 15.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramatchandirane (US 2018/0276674) in view of Mullen et al (US 2016/0335531), and further in view of Winner (US 2016/0065541).
Regarding claims 1, 8, and 15 –
Ramatchandirane discloses a method, implemented on a machine having at least one processor, storage, and a communication platform for secure transaction, comprising:
receiving, by the secure transaction platform, from a trusted entity via the communication platform, a transaction package generated by the trusted entity in response to a request for storing one or more data items related to a record owner to be used for validation in order to carry out a transaction involving the record owner and a service provider, wherein the transaction package incorporates at least one access limitation associated with the one or more data items; (par 70, 237-239, 246-247, also, fig28, fig29A, 69, 277)
providing, by the secure transaction platform to the trusted entity, a transaction package identifier, wherein the transaction package identifier uniquely identifies the transaction package; (par 247)
receiving, by the secure transaction platform, a request from the trusted entity with the transaction package identifier for evaluating an access request, originated from the service provider and associated with validating the one or more data items, to determine whether the access request satisfies the at least one access limitation; (par 237-239, 246-250 (receiving a proposed transaction), also, fig28, fig29A) and

Ramatchandirane does not specifically teach storing, by the secure transaction platform, the transaction package based on the transaction package identifier.
Mullen teaches storing, by the secure transaction platform, the transaction package based on the transaction package identifier. (par 44).
It would be obvious to one of ordinary skill in the art to combine the transaction packages of Ramatchandirane with the storage organization of Mullen for greater organization of transaction packages.
Ramatchandirane in view of Mullen does not teach that the transaction package is linked to the cloaked identifier that cloaks private information of the record owner.
Winner teaches that the transaction package is linked to the cloaked identifier that cloaks private information of the record owner. (fig.1, par 32 receiving, from the online system 140 an anonymous identifier and sending it the anonymous identifier to the third-party system 105 to login].
Ramatchandirane in view of Mullen does not teach a cloaked identifier of the record owner. 
Winner teaches a cloaked identifier of the record owner. (fig.1, par 32 receiving, from the online system 140 an anonymous identifier and sending it the anonymous identifier to the third-party system 105 to login].
It would have been obvious to one of ordinary skill in the art at the time to modify Ramatchandirane’s system to further comprise the limitations, as disclosed by Winner, to provide anonymous login of the user into a third-party service provider (Winner abs, par 3-4).
Regarding claims 2, 9, and 16 –
Ramatchandirane discloses that the transaction package is configured for storing meta information comprising the at least one access limitation and for self-executable assessment on whether an access request is compliant with the at least one access limitation associated with the one or more data items. (par 125, 119, 12, 247).
Regarding claims 3, 10, and 17 –
Ramatchandirane discloses: 
processing the access request to identify access information associated with the access request originated by the service provider; (par 125, 119, 12, 247, 61, 233, 240, 250)
performing self-executable assessment of whether the access information associated with the access request comply with the at least one access limitation stored in the transaction package; (par 125, 119, 12, 247, 61, 233, 240, 250)
generating the response based on a result of the self-executable assessment. (par 125, 119, 12, 247, 61, 233, 240, 250)
Regarding claims 4, 11, and 18 –
Mullen discloses: 
accessing the transaction package stored with the transaction package identifier; (par 44)
retrieving information incorporated in the transaction package including the at least one access limitation; (par 44)
generating the response based on the retrieved information. (par 44)
Regarding claims 5, 12, and 19 –
Ramatchandirane discloses that the at least one access limitation includes at least one of:
an access restriction related to a period of time during which an access is permitted; (par 247)
a maximum number of times of access that is permitted; (par 76, 114) and 

Claims 6-7, 13-14, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ramatchandirane (US 2018/0276674) in view of Mullen et al (US 2016/0335531) and Winner (US 2016/0065541), and further in view of Duma (US 2012/0179908).
Ramatchandirane in view of Mullen and Winner teaches as above.
Regarding claims 6, 13, and 20 –
Duma discloses updating the maximum number of times of access that is permitted dynamically in accordance with the access request. (par 63)
It would be obvious to one of ordinary skill in the art to combine Ramatchandirane, Mullen, and Winner, with Dula, in order to more closely control access to digital information.
Regarding claims 7, 14, and 21 –
Dula discloses updating the access restriction related to a period of time in accordance with the access request. (par 63)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached Monday-Friday, 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685